Name: Commission Regulation (EEC) No 1571/85 of 10 June 1985 on the supply of a lot of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 85 Official Journal of the European Communities No L 153/5 COMMISSION REGULATION (EEC) No 1571/85 of 10 June 1985 on the supply of a lot of butteroil as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (s); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3). Whereas, under the food-aid programme adopted by the Council Regulation specified in the Annex, Ghana has requested the supply of the quantity of butteroil set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The Irish intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1985. For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 137, 27. 5 . 1985, p . 5 . 0 OJ No L 124, 11 . 5. 1984, p . 1 . (4) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 187, 12. 7. 1983, p. 29 . No L 153/6 Official Journal of the European Communities 12. 6. 85 ANNEX Notice pi invitation to tender (') Description of the lot A 1 . Programme (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient 3 . Country of destination ^ Ghana 4. Stage and place of delivery cif Tema 5. Representative of the recipient National Authorizing Officer, Attn . Mrs Quist, Ministry of Finance and Economic Planning, PO box M40, Accra 6 . Total quantity 340 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging (2) 11 . Supplementary markings on the packaging TO GHANA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders 8 July 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1985 22 July 1985 15. Miscellaneous L 0 (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, payge 9, shall serve as notice of invitation to tender. (2) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leak ­ proof. (3) Commission delegate to be contacted by the successful tenderer : Mr D. W. Schmidt, The Round House, 65 Cantonments Road, Cantonments, Accra, PO box 9505, Kotoka Airport, Accra, Telex : 2069 DELCOM-ACCRA.